Safttry, J.
This is an appeal by the Industrial Commissioner from the portion of the decision of the Unemployment Insurance Appeal Board which modified the decision of a Referee. The portion of the decision from which the appeal is taken fixed the date from which the claimant was disqualified for unemployment insurance benefits from the 19th day of August to the 30th day of August, -1948. The Referee found that the claimant was offered employment on the 19th of August, 1948, at a job which was to begin on the 30th day of August, 1948, and that the claimant on the 19th day of August refused such employment without good cause. These findings of the Referee were confirmed by the board and are conclusive.
The referee and the Industrial Commissioner fixed the date of the claimant’s disqualification as of August 19th the day on which she refused the offer of employment. The hoard changed this date in its decision to August 30th, the date on which the job the claimant was offered was to start. The claimant’s disqualification began from the date when she refused the employment and not from the date when the rejected employment was to commence. There was no justification for the action of the board in changing the decision of the Referee to fix the date of disqualification at August 30th. (Matter of Ewasko, 267 App. Div. 845.)
The decision of the Unemployment Appeal Board insofar as appealed from should be reversed, and the initial determination of the Industrial Commissioner disqualifiying claimant for benefits effective August 19, 1948, confirmed, without costs.
Foster, P. J., Heffernaft, Brewster and Deyo, JJ., concur.
Decision of the Unemployment Insurance Appeal Board insofar as appealed from reversed, and'the initial determination of the Industrial Commissioner disqualifying claimant for benefits effective August 19,1948, confirmed, without costs.